Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 respectively of U.S. Patent No. 10,754,568 (parent application 16/427,279). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the already patented subject matter.  
Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,754,568 (parent application 16/427,279). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the already patented subject matter.  
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, 9, 10, and 11 respectively of U.S. Patent No. 10,754,568 (parent application 16/427,279). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the already patented subject matter.  
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 14, 18, and 19 respectively of U.S. Patent No. 10,754,568 (parent application 16/427,279). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the already patented subject matter.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 2015/0208205 as listed on the IDS dated 9/14/2020).
In regards to claim 1, Chan teaches
executing an autonomous background process for a first set of files that comply with a confidence level defined by a content retention policy, wherein the autonomous background process comprises at least one operation for offloading the first set of files; (¶32, ¶68, and fig. 5 teaches the data management module automatically offloads data according to a ranked order – a confidence the user will use the file among several other criteria that are part of a retention policy further described in ¶27) 
identifying a second set of files that do not comply with the confidence level; (¶71 and fig. 6 displays “pinned” files, which are excluded by automatic offloading (i.e. they automatically do not comply with the “confidence levels”.  please note that although only a single “pinned” data item is displayed, its implicit multiple can be set and displayed by the user)
requesting a confirmation to offload the second set of files;(¶71 and fig. 6 teaches the user is presented through the GUI with an “offload” option for pinned items (i.e. a request to confirm offload)
receiving an indication of the confirmation to offload the second set of files; (¶71 and fig. 6 teaches the user can use the GUI “offload” option for pinned items (i.e. confirm offload of file(s))

in response to receiving the indication of the confirmation to offload, storing an updated content retention policy based on parameters of the indication of the confirmation to offload, causing subsequent iterations of the autonomous background process to offload a third set of files identified utilizing the updated content retention policy. (¶92 teaches that data ranking rules (confidence levels) are updated based off of user actions of which will be taken into account the next time the “auto” offloading capability is triggered (autonomous background process) (see ¶68) which will automatically offload further data (a third set of files).
In regards to claim 2, Chan further teaches
wherein the parameters define at least one of a delay period between a time of the request and a time of the indication of the confirmation to offload, an indication of an inaction within a time limit, or a selection of at least one file in the second set of files, wherein the parameters are utilized to update the content retention policy.  (¶71 teaches that a user has to select a pinned (selection of at least one file in the second set of files), or that the user could choose not to unpin a selection (an indication of an inaction within a time limit), or that it would take time (a delay period) of when the user is displayed with a GUI listing the pinned object (second set of files) and confirming to offload.  (¶92 teaches that data ranking rules (confidence levels) are updated based off of user actions)
In regards to claim 3, Chan further teaches
wherein the request causes names of the second set of files to be displayed on a graphical user interface (GUI), an audio signal indicating names of the second set of files to be generated, or a graphical element to be displayed to solicit the confirmation to offload. (fig. 6. element 618 with a corresponding “app name” and “icon”)
In regards to claim 4, Chan further teaches
wherein the at least one operation for offloading the first set of files comprises at least one of deleting, moving, dehydrating, uploading, or compressing individual files of the first set of files. (¶24, 26, 81 teach moving (uploading/downloading) and deleting data, along with potentially down sampling (compressing) files that meet the criteria (first set of files)
In regards to claim 5, Chan further teaches
in response to receiving the indication of the confirmation to offload, executing the at least one operation for offloading the second set of files. (¶71 and fig. 6 teaches the user can use the GUI “offload” option for pinned items (i.e. confirm offload of file(s), which implies the selected file(s) (second set of files) is then offloaded)
In regards to claim 6, Chan further teaches
wherein the at least one operation for offloading the second set of files is executed in response to receiving the indication of the confirmation to offload by a user process. (¶71 and fig. 6 teaches the user can use the GUI “offload” option for pinned items (i.e. confirm offload of file(s), which implies the selected file(s) (second set of files) is then offloaded)
In regards to claim 7, Chan further teaches
wherein the confirmation to offload comprises a user-specified operation to perform on the second set of files. (¶71 and fig. 6 teaches the user can use the GUI “offload” option for pinned items (i.e. a user-specified operation for the second set of files)
In regards to claim 8, Chan further teaches
in response to receiving the indication of the confirmation to offload, executing, on the second set of files, the user-specified operation. (¶71 and fig. 6 teaches the user can use the GUI “offload” option for pinned items (i.e. confirm offload of file(s), which implies the selected file(s) (second set of files) is then offloaded)
In regards to claim 9, Chan further teaches
setting, in the updated content retention policy, a confidence level of the second set of files to a confidence level associated with the user-specified operation. (¶92 teaches that data ranking rules (confidence levels) are updated based off of user actions)
In regards to claim 10, Chan further teaches
setting, in the updated content retention policy, a confidence level of the second set of files to a confidence level derived from a confidence level associated with the second set of files in the content retention policy and a confidence level associated with the user-specified operation. (¶92 teaches that data ranking rules (confidence levels) are updated based off of user actions)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2015/0208205 as listed on the IDS dated 9/14/2020).
In regards to claim 11, Chan teaches
identifying, using a content retention policy implemented by a computing device, at least one digital item stored in the local storage for modification of a storage state of the at least one digital item; (¶81 teaches that older photos/videos are down sampled (compressed, i.e. identified for modification), while higher quality images can continue to be stored on network storage.  All of which is controlled by the content retention policy (see ¶27)
determining that modifying the storage state of the at least one digital item will cause the local storage to remain below or equal to a minimum storage threshold;  (¶82 teaches a threshold of storage is reached  despite automatic and dynamic offloading of photos and videos (at least one digital item)
identifying, based on contextual information and subsequent to determining that the local storage will remain below or equal to the minimum storage threshold, at least one additional digital item stored in the local storage for modification of the storage state of the at least one additional digital item; (¶82-83 teaches additional photos/videos (one additional digital item) are identified and either compressed/offloaded through a modified content retention policy until a threshold amount of free space is reached)
modifying the content retention policy to provide a modified content retention policy, wherein the modified content retention policy identifies, when executed, digital items of a same type as the at least one digital item and a same type as the at least one additional digital item. (¶82-83 teaches additional photos/videos (one additional digital item) are identified and either compressed/offloaded through a modified content retention policy until a threshold amount of free space is reached. (¶92 teaches that data ranking rules (confidence levels) are updated based off of user actions.)
Chan doesn’t explicitly teach
receiving an indication of approval to modify the storage state of the at least one additional digital item
However, Chan does teach a GUI to display to the user the storage status of digital items (see fig. 10 and ¶80-82).  icon 616 is used to indicate items as downsampled (modified/compressed), icon 624 for identifying items that are pinned to the primary device.  ¶32 also suggests that the user can be presented with an opportunity via a GUI to select content items for preloading/offloading.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken the suggestions offered prior the prior art of Chan to allow for a providing an indication (to a user) to modify the storage state of at least one digital item.  The motivation for doing so, is that it allows a user more control over their own device/data.
In regards to claim 12, Chan further teaches
further comprising linking the modified content retention policy to a unique user or a particular one or more computing devices associated with the unique user. (¶92 teaches that data ranking rules (confidence levels) are updated based off of user actions.)
In regards to claim 13, Chan further teaches
wherein the modified content retention policy enumerates a plurality of digital item storage state modification rules being autonomously executable by the computing device without direct user intervention. (¶27 and ¶98 disclose the use of a plurality of rules, and ¶46 and ¶99 teaches the execution of these rules without direct intervention by the user).
In regards to claim 14, Chan further teaches
wherein the plurality of digital item storage state modification rules comprises at least one default digital item storage state modification rule and at least one unique digital item storage state modification rule generated based on the contextual information derived from use of the computing device.  (¶49 and 92 teaches that modifications to the rules are based on past user action (i.e. a user’s profile) and additional information can be taken into account for the digital items themselves (i.e. contextual information of the computing device)
In regards to claim 15, Chan further teaches
wherein the contextual information comprises use activity of one or more digital items in the local storage, wherein use activity is associated with one or more directories including one or more digital items, information obtained from digital item metadata, and/or information obtained from a user's profile. (¶49 and 92 teaches that modifications to the rules are based on past user action (i.e. a user’s profile) and additional information can be taken into account for the digital items themselves (i.e. contextual information of the computing device)
In regards to claim 16, Chan teaches
a processor; (fig. 15. processor 1502)
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to: (fig. 15, CRM 1504)
identify, using a content retention policy implemented by a computing device, at least one digital item stored in the local storage for modification of a storage state of the at least one digital item; (¶81 teaches that older photos/videos are down sampled (compressed, i.e. identified for modification), while higher quality images can continue to be stored on network storage.  All of which is controlled by the content retention policy (see ¶27)
determine that modifying the storage state of the at least one digital item will cause the local storage to remain at an insufficient storage capacity level; (¶82 teaches a threshold of storage is reached  despite automatic and dynamic offloading of photos and videos (at least one digital item)
identify, based on contextual information linked to a user and subsequent to determining that the local storage will remain at the insufficient storage capacity level, at least one additional digital item stored in the local storage for modification of the storage state of the at least one additional digital item; (¶82-83 teaches additional photos/videos (one additional digital item) are identified and either compressed/offloaded through a modified content retention policy until a threshold amount of free space is reached)
modify the content retention policy to provide a modified content retention policy, wherein the modified content retention policy comprises identifying, when executed, digital items of a same type as the at least one digital item and a same type as the at least one additional digital item. (¶82-83 teaches additional photos/videos (one additional digital item) are identified and either compressed/offloaded through a modified content retention policy until a threshold amount of free space is reached. (¶92 teaches that data ranking rules (confidence levels) are updated based off of user actions.)
Chan doesn’t explicitly teach
receiving an indication of approval to modify the storage state of the at least one additional digital item
However, Chan does teach a GUI to display to the user the storage status of digital items (see fig. 10 and ¶80-82).  icon 616 is used to indicate items as downsampled (modified/compressed), icon 624 for identifying items that are pinned to the primary device.  ¶32 also suggests that the user can be presented with an opportunity via a GUI to select content items for preloading/offloading.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken the suggestions offered prior the prior art of Chan to allow for a providing an indication (to a user) to modify the storage state of at least one digital item.  The motivation for doing so, is that it allows a user more control over their own device/data.
In regards to claim 17, Chan further teaches
wherein the content retention policy executes across a plurality of computing devices each associated with the user, and wherein the modified content retention policy is unique to the user. (fig. 1, electronic device(s) 102, ¶92 teaches the activities of the user (i.e. unique user of the device) to modify the data ranging rules and priorities (retention policy).
In regards to claim 18, Chan further teaches
wherein the computer- executable instructions, when executed by the processor, cause the processor to further link the modified content retention policy to the user or a particular one or more computing devices associated with the user. (fig. 1, electronic device(s) 102, ¶92 teaches the activities of the user (i.e. unique user of the device) to modify the data ranging rules and priorities (retention policy).
In regards to claim 19, Chan further teaches
wherein the user approval is received though a graphical user interface (GUI) identifying the at least one additional digital item. (¶32 also suggests that the user can be presented with an opportunity via a GUI to select content items for preloading/offloading. also see fig. 5, which shows multiple selections for digital items available to be offloaded.)
In regards to claim 20, Chan further teaches
wherein the GUI comprises a plurality of identified additional digital items available for offload from the local storage. (¶32 also suggests that the user can be presented with an opportunity via a GUI to select content items for preloading/offloading, also see fig. 5, which shows multiple selections for digital items available to be offloaded.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137